          Case 1:20-cv-00382-N/A Document 5            Filed 09/24/20     Page 1 of 3




                                     Certificate of Service
                             Court Nos. As Per Attached Schedule
Pursuant to USCIT R. 4(b) and (h), I hereby certify that on September 24, 2020, I caused copies
of Plaintiffs’ Summonses and Complaints to be served on the following parties by certified mail,
return receipt requested:
United States
Attorney-in-Charge
International Trade Field Office
Commercial Litigation Branch,
26 Federal Plaza
New York, NY 10278

Mark A. Morgan                              Scott K. Falk
In His Official Capacity                    Chief Counsel
Acting Commissioner                         U.S. Customs & Border Protection
U.S. Customs & Border Protection            1300 Pennsylvania Ave., N.W.
1300 Pennsylvania Ave., N.W.                Washington DC 20004
Washington DC 20004

Amb. Robert Lighthizer                      Joseph L. Barloon
In His Official Capacity                    General Counsel
United States Trade Representative          Office of the United States Trade Representative
600 17th Street, NW                         600 17th Street, NW
Washington, DC 20508                        Washington, DC 20508



/s/ Lawrence M. Friedman
Lawrence M. Friedman, Partner
BARNES, RICHARDSON & COLBURN, LLP




                                               1
            Case 1:20-cv-00382-N/A Document 5           Filed 09/24/20   Page 2 of 3




                                      Certificate of Service
                                     SCHEDULE OF CASES


Court No.     Plaintiff
20-187        Apex Tool Group
20-188        Otter Products, LLC
20-210        Inventory Sales Company
20-226        Farrier Product Distribution
20-249        VC and VISUAL COMFORT
20-251        Electrolux Home Products, Inc., et al.
20-299        Flabeg Technical Glass US Corporation
20-317        Plano Molding Company LLC, et al.
20-332        The NOCO Company
20-336        Accent Décor, Inc.
20-344        House of Atlas, LLC
20-351        Engineered Exhaust Systems/B-T Inc.
20-358        Saf-T-Gard International, Inc
20-364        Finntack USA LLC
20-381        U.S. Tsubaki Inc.
20-382        Ford Motor Company
20-420        Creative at Home USA Inc.
20-501        North West Rubber Ltd.
20-652        JLG Industries, Inc.
20-665        Kewaunee Fabricators, LLC
20-667        McNeilus Truck and Manufacturing, Inc.
20-696        Oshkosh Defense, LLC
20-711        Pierce Manufacturing, Inc.
20-715        CIC North America Inc.
20-739        Acuity Brands Lighting, Inc.
20-827        Honey-Can-Do International, LLC
20-939        R.J. Van Drunen & Sons Inc.
20-948        Impact Plastics Corporation, et al.
20-991        CSE Corporation
20-1033       Navistar, Inc.
20-1141       Haworth
20-1158       Affordable Interior Systems
20-1175       Pan Pacific Sourcing
20-1197       JANUS ET CIE
20-1380       Tredit Tire & Wheel Co., Inc.
20-1399       Ventra Sandusky, LLC, et al.
20-1414       Universal Polymer & Rubber Ltd.
20-1466       Centracore, LLC
20-1489       Baxter Healthcare Corporation

                                                 2
          Case 1:20-cv-00382-N/A Document 5             Filed 09/24/20   Page 3 of 3




20-1511     Baxter Healthcare SA dba Baxter Healthcare of Puerto Rico
20-1530     Gambro UF Solutions Inc
20-1564     Hi-Lex Controls, Inc., and Hi-Lex American, Inc.
20-1644     BTX Industries, Inc.
20-1664     Heck Industries
20-1668     World and Main (Cranbury), LLC, et al.
20-1678     Coilcraft Inc.
20-1754     thyssenkrupp Materials NA Inc. et al.
20-1804     Calpipe Industries, LLC et al.
20-1988     Creators Incorporated
20-2336     Teinnovations LLC
20-2582     Apura Ingredients Inc.
20-2755     Anna Griffin, Inc.
20-2860     Magid Glove & Safety Manufacturing Company LLC
20-3051     Lenovo (United States) Inc., et al.
20-3141     AFC Cable
20-3174     Skinny Labs Inc. D/B/A Spin
20-3190     Melrose International, LLC
20-3269     Crystorama Inc
20-3278     Birch Investment Partners LLC
20-3362     Graco Minnesota, Inc., et al.
20-3636     Marleylilly LLC




                                                3
